UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Rule14a-101) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Material Pursuant to §240.14a-12 MILLIPORE CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Privileged and Confidential To: Millipore Worldwide Employees From: Martin Madaus, President & CEO Re: Update on Merck KGaA Transaction Process Date: As I mentioned to you a few weeks ago, we are committed to keeping all employees updated on the process and timing relating to our agreement with Merck KGaA as information is available. Last week, a preliminary proxy statement was filed with the US Securities and Exchange Commission (SEC) that describes both companies, the history of the negotiations, the material terms of the agreement and many other disclosures required by the SEC. Following the completion of the SEC review process (the timing of which is not certain), Millipore will set a date for a special meeting of shareholders and mail to each shareholder, in advance of the meeting, a final proxy statement and proxy request. We expect the closing to take place by the early part of the third quarter of 2010, assuming all regulatory reviews have been completed and all other closing conditions in the agreement, including receipt of our shareholders approval, have been satisfied at that time. To view a copy of the Proxy Statement, please visit the micro site on MilliporeNow by clicking here.
